Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 1 of 17 PageID #: 4
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 2 of 17 PageID #: 5
                                                                                                               Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
 Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 3 of 17 PageID #: 6
                                                                                    1922-CC12255

                        IN THE CIRCUIT COURT OF ST. LOUIS CITY,
                                  STATE OF MISSOURI

GRETCHEN D. HAND,                                        )
                                                         )
                Plaintiff,                               )       CASE NO.
                                                         )
                v.                                       )       JURY TRIAL DEMANDED
                                                         )
ST. LOUIS COLLEGE OF PHARMACY,                           )       SERVE DEFENDANT:
                                                         )       9502 WATERFORD OAKS BLVD.
                Defendant.                               )       WINTERHAVEN, FL 33884

                                     PETITION FOR DAMAGES

        Plaintiff Gretchen D. Hand, for her Complaint against Defendant St. Louis College of

Pharmacy, states as follows:

                                                The Parties

    1. Plaintiff Gretchen D. Hand is currently a citizen of the State of Florida. Ms. Hand formerly

resided in St. Louis, Missouri, and was a resident of St. Louis at all times relevant to this lawsuit.

    2. Defendant St. Louis College of Pharmacy (“SLCOP” or “Defendant”) is a Missouri secondary

education institution, having its principal place of business in St. Louis, Missouri, at: 4588 Parkview Pl.,

St. Louis, MO 63110.

                                          Nature of the Action

   3.   Plaintiff brings this action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. (“Title VII”) to remedy the illegal and discriminatory adverse employment

actions taken by Defendant against Plaintiff in which Defendant created, maintained, and subjected

Plaintiff to a hostile and discriminatory work environment, wherein which she was repeatedly harassed

and discriminated against because of her sex, age, and, especially, her medical condition – namely, her
                                                                                                                Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
 Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 4 of 17 PageID #: 7




Plaintiff’s high-risk pregnancy.

   4.   Defendant’s pattern of hostile work environment discrimination culminated with Plaintiff’s

being constructively discharged from her employment in March of 2019, being forced to quit her job

due to being physically and mentally unable to continue to endure Defendant’s pernicious and wanton

discrimination.

   5.   Although a number of different circumstances are discussed in greater detail herein, all of the

events following Plaintiff’s revelation of her pregnancy to Defendant were part of an ongoing pattern

and practice of hostile work environment discrimination beginning immediately after Plaintiff revealed

her pregnancy and continuing up to and including her wrongful constructive discharge. In other

words, the acts of discrimination described infra were not merely discrete events of discrimination;

rather, they also serve as examples of the on-going discriminatory behavior creating the hostile work

environment ultimately causing Plaintiff’s constructive discharge.

                                         Jurisdiction and Venue

   6.   Jurisdiction and venue is proper in this Court because the events giving rise to Plaintiff’s claims

occurred in this judicial circuit and Defendant is located in this circuit.

   7.   Plaintiff brings her federal and state statutory claims on a timely basis pursuant to the

procedural requirements of the Equal Employment Opportunity Commission (the “EEOC”) in that

on September 26, 2019, the U.S. Equal Employment Opportunity Commission (“EEOC”) issued to

Plaintiff its Notice of Right to Sue (the “Notice”), permitting Plaintiff to file a civil action based on the

grievances Plaintiff raised in her EEOC Charge No. 560-2019-00690 (“Charge 560”). A copy of

Charge 560, along with Plaintiff’s underlying July 18, 2019 Charge of Discrimination, is attached hereto

as Exhibit A.
                                                      2
                                                                                                           Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
 Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 5 of 17 PageID #: 8




                                                 Facts

Background of Plaintiff’s Employment

   8.   Plaintiff began her employment with Defendant in July of 2018.

   9.   Throughout her tenure, Plaintiff demonstrated exceptional work performance in her position as

Defendant’s Undergraduate College Transfer Representative and Head Coach of the Men’s Volleyball

Team.

   10. During Plaintiff’s employment, consistent with the guidelines pursuant to which she was hired,

Plaintiff was given extensive responsibility and was afforded significant autonomy and support to

perform all of her job duties.

   11. During the first several months of her employment, things went well; Defendant had no

complaints about Plaintiff’s performance and Plaintiff was generally treated with respect and in a fair,

non-discriminatory manner.       In particular, Plaintiff enjoyed a respectful and productive working

relationship with her primary supervisor, Ms. Jill Gebke, Defendant’s Director of Admissions.

Plaintiff Was Immediately Discriminated Against Upon Revealing Her Pregnancy

   12. However, on or around November 1, 2018, Plaintiff revealed to Gebke that she was several

months pregnant.

   13. Later that same month, in November of 2018, Plaintiff was given medical restrictions due to

her pregnancy being high-risk and due to certain pregnancy-related complications.

   14. Beginning immediately after Plaintiff revealed her pregnancy to Gebke, and continuing to

increase after Plaintiff reported that she was high-risk, Defendant’s behavior towards Plaintiff changed

noticeably.

   15. Thereafter, and continuing until Plaintiff was constructively discharged, because of her
                                                3
                                                                                                                 Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
 Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 6 of 17 PageID #: 9




pregnancy (along with its disabling high-risk limitations), her age, and in retaliation for Plaintiff limiting

her employment pursuant to Plaintiff’s doctor’s medical restrictions, Defendant began and continued a

pattern of hostile-work-environment discrimination against Plaintiff, treating her markedly differently

and in a drastically negative manner than Plaintiff was treated prior to Plaintiff revealing her pregnancy

to Defendant.

   16. In particular, Ms. Gebke, Plaintiff’s direct supervisor, engaged in a campaign of discrimination

against Plaintiff that included, inter alia, stripping Plaintiff of her job assignments, taking Plaintiff’s

recruitment “leads” from her, assigning Plaintiff tasks and requirements not assigned or required of

any other similarly-situated employees, discussing Plaintiff’s private medical situation openly during

staff meetings, inappropriately in the presence of third parties, and, most egregiously, failing to

accommodate Plaintiff’s medical restrictions.

   17. All of those adverse actions were taken against Plaintiff only after she revealed her pregnancy, as

opposed to any time prior thereto. All of those adverse actions were also taken against Plaintiff despite

Defendant not taking any such actions toward Plaintiff’s similarly-situated colleagues at SLCOP,

especially male employees and/or employees that were not pregnant.

   18. Despite Plaintiff’s complaining of the adverse and discriminatory manner in which she was

treated compared to similarly-situated employees, Defendant did nothing to alleviate the situation and,

instead, made the situation even worse following Plaintiff’s complaints.

   19. Finally, unable to bear Defendant’s discriminatory treatment any longer, Plaintiff had no choice

but to resign from her job, leaving Defendant’s employment on March 21, 2019.

   20. Due to Defendant’s discriminatory treatment throughout the final months of her employment,

Plaintiff was damaged in multiple and various ways, including the full loss of her employment which
                                                4
                                                                                                              Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 7 of 17 PageID #: 10




she has not, to this point, been able to replace with similar employment.

                     COUNT I: HOSTILE WORK ENVIRONMENT DISCRIMINATION

                                      IN VIOLATION OF TITLE VII

   21. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   22. The Defendant's discriminatory actions, the creation and maintenance of a discriminatory

hostile work environment, violated 42 U.S.C. §§ 1981 and 2000e et seq., (“Title VII”).

   23. At all times pertinent to this matter, Defendant employed over 15 individuals.

   24. As such, Defendant constitutes an “employer” under Title VII.

   25. Plaintiff, who was over 40 years of age and pregnant at all relevant times (and is obviously

female) was and is in a protected class under Title VII.

   26. Plaintiff was discriminated against by being forced to suffer through a discriminatory hostile

work environment in which she was, due to her pregnancy and disabling conditions thereof, and due

to being a female over the age of 40, subjected to, inter alia, all of the behavior described supra herein,

improper and discriminatory conduct and treatment that Plaintiff’s similarly-situated co-workers were

not subjected to.

   27. Defendant did so knowingly and with a discriminatory motive, and with malice and/or reckless

indifference to Plaintiff’s rights.

   28. As a direct result of Defendant’s discrimination, Plaintiff has suffered pecuniary and emotional

damage.




                                                     5
                                                                                                           Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 8 of 17 PageID #: 11




                                 COUNT II: WRONGFUL TERMINATION
                                    IN VIOLATION OF TITLE VII

   29. Plaintiff incorporates all preceding paragraphs as if set forth herein.

   30. Plaintiff’s decision to leave her employment was the direct result of her finally being unable to

tolerate the discriminatory environment Defendant created such that Plaintiff’s leaving her

employment constituted constructive discharge caused by Defendant; thus, her termination violated 42

U.S.C. §§ 1981 and 2000e et seq., (“Title VII”).

   31. At all times pertinent to this matter, Defendant employed over 15 individuals.

   32. As such, Defendant constitutes an “employer” under Title VII.

   33. Plaintiff, who was over 40 years of age and pregnant at all relevant times (and is obviously

female) was and is in a protected class under Title VII.

   34. Plaintiff was discriminated against by being constructively discharged from her employment as

a direct result of Defendant’s illegal conduct.

   35. No other similarly-situated employees were constructively discharged and/or terminated for

similar reasons.

   36. Defendant did this knowingly and with a discriminatory motive, and with malice and/or

reckless indifference to Plaintiff’s rights.

   37. As a direct result of Defendant’s discriminatory wrongful termination, Plaintiff has suffered

pecuniary and emotional damage.




                                                     6
                                                                                                         Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 9 of 17 PageID #: 12




       WHEREFORE, Plaintiff requests that this Court enter its judgment in favor of Plaintiff and

against the Defendant on Counts I and II as follows:

           a. that Plaintiff have and recover compensatory damages for past and future pecuniary

               losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

               life, and other non-pecuniary losses;

           b. that Plaintiff have and recover punitive damages in an amount appropriate to punish

               and deter Defendant’s conduct, as aforesaid;

           c. that Plaintiff have and recover her reasonable attorney fees pursuant to Title VII

               provisions; and

           d. that the Court award Plaintiff such other and further relief as the Court deems just and

               necessary.




                                                       Respectfully submitted,

                                                       DANIEL F. HARVATH, ESQ.

                                                       By: /s/ Daniel F. Harvath
                                                       Daniel F. Harvath, #57599MO
                                                       HARVATH LAW GROUP, LLC
                                                       75 W. Lockwood, Webster Groves, MO 63119
                                                       (314) 550-3717
                                                       dharvath@harvathlawgroup.com
                                                       Attorney for Plaintiff




                                                   7
                                                                                  Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 10 of 17 PageID #: 13
                                                               1922-CC12255
                                                                                  Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 11 of 17 PageID #: 14
                                                                                  Electronically Filed - City of St. Louis - December 16, 2019 - 07:40 PM
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 12 of 17 PageID #: 15
            Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 13 of 17 PageID #: 16


             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 1922-CC12255
REX M BURLISON                                                                                                          Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
GRETCHEN HAND                                                   DANIEL FRANCIS HARVATH                                  Special Process Server 2
                                                                PO Bcx 440393
                                                          vs.   ST LOUIS, MO 63144                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
ST LOUIS COLLEGE OF PHARMACY                                    CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Pers Injury-Other                                            SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: ST LOUIS COLLEGE OF PHARMACY
                            Alias:
 4588 PARKVIEW PL
 SAINT LOUIS, MO 63110
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  December 17, 2019
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-23142            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                        Electronically Filed - City of St. Louis - September 29, 2020 - 01:55 PM
   Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 14 of 17 PageID #: 17


                            IN THE CIRCUIT COURT OF ST. LOUIS CITY,
                                      STATE OF MISSOURI

GRETCHEN D. HAND,                                   )
                                                    )
               Plaintiff,                           )       CASE NO. 1922-CC12255
                                                    )
               v.                                   )       JURY TRIAL DEMANDED
                                                    )
ST. LOUIS COLLEGE OF PHARMACY,                      )
                                                    )
               Defendant.                           )


                            REQUEST FOR RE-ISSUANCE OF SUMMONS

    Plaintiffs herein request the Re-Issuance of Summons for Defendant St. LOUIS COLLEGE OF
PHARMACY. and that the Circuit Clerk appoint:

         (A qualified agent of) St. Louis City Sheriff’s Office; Civil Process Division; Civil Courts
         Building – 8th Floor, 10 North Tucker Blvd., St. Louis, MO 63101.

                Please note that the Sheriff’s Service Fee was already paid when this lawsuit was

originally filed. Service did not occur due to pandemic, necessitating re-issuance of summons, for

St. Louis City Sheriff’s Office to serve the summons and petition in this cause on the below-named

party:

                ST. LOUIS COLLEGE OF PHARMACY
                4588 Parkview Pl.
                St. Louis, MO 63110

                                              Respectfully submitted,
                                              By: /s/ Daniel F. Harvath Daniel F.
                                              Harvath, #57599MO HARVATH
                                              LAW GROUP, LLC
                                              75 W. Lockwood, Suite #1
                                              Webster Groves, MO 63119; (314) 550-3717
                                              dharvath@harvathlawgroup.com




                                                    1
            Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 15 of 17 PageID #: 18

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 1922-CC12255
REX M BURLISON                                                                                                          Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
GRETCHEN HAND                                                   DANIEL FRANCIS HARVATH                                  Special Process Server 2
                                                                PO Bcx 440393
                                                          vs.   ST LOUIS, MO 63144                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
ST LOUIS COLLEGE OF PHARMACY                                    CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Pers Injury-Other                                            SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                               Pluries Summons in Civil Case
  The State of Missouri to: ST LOUIS COLLEGE OF PHARMACY
                            Alias:
 4588 PARKVIEW PL
 SAINT LOUIS, MO 63110
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  October 20, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-14782            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 16 of 17 PageID #: 19
Case: 4:20-cv-01648-JCH Doc. #: 1-1 Filed: 11/23/20 Page: 17 of 17 PageID #: 20
